Exhibit 10.2.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made effective January 1, 2008, between CHESAPEAKE ENERGY
CORPORATION, an Oklahoma corporation (the “Company”), and AUBREY K. McCLENDON,
an individual (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company and the Executive entered into that certain Employment
Agreement dated effective October 1, 2007, (the “Prior Agreement”);

WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreement in its entirety to reflect the changes to the employment arrangement
between the Company and the Executive.

NOW THERFORE, in consideration of the mutual promises herein contained, the
Company and the Executive agree as follows:

1. Employment. The Company hereby employs the Executive and the Executive hereby
accepts such employment subject to the terms and conditions contained in this
Agreement. The Executive is engaged as an employee of the Company and the
Executive and the Company do not intend to create a joint venture, partnership
or other relationship that might impose similar such fiduciary obligations on
the Executive or the Company in the performance of this Agreement.

2. Executive’s Duties. The Executive is employed on a full-time basis.
Throughout the term of this Agreement, the Executive will use the Executive’s
best efforts and due diligence to assist the Company in the objective of
achieving the most profitable operation of the Company and the Company’s
affiliated entities consistent with developing and maintaining a quality
business operation.

 

  2.1

Specific Duties. During the term of this Agreement the Executive: (a) will serve
as Chairman of the Board and Chief Executive Officer for the Company; (b) will
be nominated for election or appointed to serve as a director of the Company;
(c) will be appointed as an officer of one (1) or more of the Company’s
subsidiaries; and (d) may be nominated for election or appointed to serve as a
director of one (1) or more of the Company’s subsidiaries. The Executive agrees
to use the Executive’s best efforts to perform all of the services required to
fully and faithfully execute the offices and positions to which the Executive is
appointed and such other services as may be reasonably directed by the Board of
Directors of the Company in accordance with this Agreement.

 

-1-



--------------------------------------------------------------------------------

  2.2

Modifications. The precise duties to be performed by the Executive may be
extended or curtailed in the discretion of the Board of Directors of the
Company. However, except for termination for Cause (as hereinafter defined under
paragraph 6.1.2 of this Agreement), the failure of the Executive to be elected,
be reelected or serve as a director of the Company during the term of this
Agreement, the removal of the Executive as a member of the board of directors of
the Company, the withdrawal of the designation of the Executive as Chairman of
the Board and Chief Executive Officer of the Company or the assignment of the
performance of duties incumbent on the foregoing offices to other persons
without the prior written consent of the Executive will constitute termination
without Cause by the Company.

 

  2.3

Rules and Regulations. From time to time, the Company may issue policies and
procedures applicable to employees and the Executive including an Employment
Policies Manual. The Executive agrees to comply with such policies and
procedures, except to the extent such policies are inconsistent with this
Agreement. Such policies and procedures may be supplemented, modified, changed
or adopted without notice in the sole discretion of the Company at any time. In
the event of a conflict between such policies and procedures and this Agreement,
this Agreement will control unless compliance with this Agreement will violate
any law or regulation applicable to the Company or its affiliated entities. Any
activity by the Executive that is expressly permitted by this Agreement will not
violate such policies and procedures.

 

  2.4

Stock Investment. During the term of this Agreement, the Executive agrees to
hold shares of the Company’s common stock having an aggregate Investment Value
(as hereafter defined) greater than five hundred percent (500%) of the
compensation paid to the Executive under paragraphs 4.1 and 4.2 of this
Agreement during such calendar year. Any shares of common stock acquired by the
Executive prior to the date of this Agreement and still owned by the Executive
during the term of this Agreement may be used to satisfy the requirement to own
common stock. For purposes of this paragraph, the “Investment Value” of each
share of stock will be as follows: (a) for shares purchased in the open market
after the date of this Agreement the price paid by the Executive for such
shares; (b) for shares acquired after the date of this Agreement through the
exercise of stock options, the grant of restricted stock or the conversion of
other securities other than through open market purchases, the fair market value
of the common stock on the date the option is exercised, the restricted stock
vests, or the stock is acquired through the conversion of another security or
the date such stock is otherwise acquired; and (c) for shares acquired prior to
the date of this Agreement, the closing price for the Company’s stock on the New
York Stock Exchange (the “NYSE”) on the date of this Agreement adjusted for

 

-2-



--------------------------------------------------------------------------------

subsequent stock splits. This paragraph will automatically become null and void
without notice or action by either party if the Company’s common stock ceases to
be listed on the NYSE, the National Association of Securities Dealers Automated
Quotation System or other national exchange. The Company has no obligation to
sell or to purchase from the Executive any of the Company’s stock in connection
with this paragraph 2.4 and has made no representations or warranties regarding
the Company’s stock, operations or financial condition.

3. Other Activities. Except for the activities (the “Permitted Activities”)
permitted under this paragraph or approved by the Board of Directors, the
Executive will not: (a) engage in activities which require such substantial
services on the part of the Executive that the Executive is unable to perform
the duties assigned to the Executive in accordance with this Agreement;
(b) serve as an officer or director of any publicly held entity; or (c) directly
or indirectly invest in, participate in or acquire an interest in any oil and
gas business, including, without limitation, (i) producing oil and gas,
(ii) drilling, owning or operating oil and gas leases or wells, (iii) providing
services or materials to the oil and gas industry, (iv) marketing or refining
oil or gas, or (v) owning any interest in any corporation, partnership, company
or entity which conducts any of the foregoing activities. The Executive is not
restricted from maintaining or making investments, or engaging in other
businesses, enterprises or civic, charitable or public service functions if such
activities, investments, businesses or enterprises do not result in a violation
of clauses (a) through (c) of this paragraph 3. Notwithstanding the foregoing,
the Executive will be permitted to participate in the following activities and
such activities will be deemed to be approved by the Company, if such activities
are undertaken in strict compliance with this Agreement.

 

  3.1

Surface Interests and Gifts. The foregoing restriction in clause (c) will not
prohibit the ownership of (a) the interests in oil and gas described therein
where the Executive acquires, owns or previously owned the surface of the land
covered in whole or in part by such interest in oil and gas and the ownership,
operation, development or use of the interest in oil and gas is incidental to
the ownership of the surface estate or (b) interests or interests in oil and gas
received by gift or inheritance. For purposes of this paragraph 3.1:
(y) interests in oil and gas means any interest in oil and gas including,
without implied limitation, any mineral interest, royalty interest, overriding
royalty interest, working interest, net profits interest, production payment or
similar interest in the production of oil and gas; and (z) the interests in oil
and gas permitted to be owned under this paragraph 3.1 are not required to be
acquired simultaneously with the acquisition of the surface estate, but may be
acquired at any time the Executive owns any interest in the surface estate.

 

  3.2

Existing Interests. The Executive has in the past conducted oil and gas
activities individually, through Chesapeake Investments, an Oklahoma Limited
Partnership, and through other entities owned or controlled by the Executive
(collectively, the “Executive Affiliates”). The Executive will be

 

-3-



--------------------------------------------------------------------------------

 

permitted to continue to conduct oil and gas activities (including participation
in new wells) directly or through the Executive Affiliates, but only to the
extent such activities are conducted with respect to oil and gas leases or
interests in oil and gas which the Executive or Executive Affiliates (a) owned
or had the right to acquire as of the date of this Agreement, (b) acquired or
held in accordance with paragraph 3.1 of this Agreement or (c) acquired from the
Company under the FWP Program (as hereinafter defined), prior employment
agreements or any other written agreement between the Executive, the Company or
the Company’s affiliated entities (collectively, the “Prior Interests”). To the
extent Prior Interests or activities covered by this paragraph 3.2 are operated
by the Company, the Executive agrees to pay any costs or expenses with respect
to the Prior Interests in accordance with the terms of the Founder Well
Participation Program (the “FWP Program”).

 

  3.3

FWP Program. The Executive or the designated Executive Affiliate will be
permitted to participate in the FWP Program in accordance with its terms. The
parties hereto agree the FWP Program cannot be modified or amended without the
prior written consent of the Board of Directors and the Executive.

 

  3.4

Non-Active Investments. The foregoing restriction in clause (c) of this
paragraph 3 will not prohibit the following activity by the Executive or the
Executive’s affiliates: (a) an investment in the securities of a publicly listed
company; (b) investment or trading in commodities, currencies, financial
instruments or other derivatives (including, without implied limitation, short
positions, long positions or positions in options) whether on an exchange, by
private contract or in the over-the-counter market; (c) an investment in non
public entities which own de minimis passive interests in E&P Activities (as
hereafter defined) which are incidental to such entity’s primary non E&P
business activity; and (d) an investment in an investment fund, hedge fund,
limited partnership or other passive investment entity (i) which does not
actively engage in E&P Activities; and (ii) for which the Executive does not
directly or indirectly provide input, advice or management to such entity, the
sponsor of such entity or any portfolio company of such entity. For purposes of
this Agreement the term E&P Activities means the specific activities listed in
sub clauses (i) or (ii) of clause (c) of paragraph 3 of this Agreement.

4. Executive’s Compensation. The Company agrees to compensate the Executive as
follows:

 

  4.1

Base Salary. A base salary (the “Base Salary”), in an annual rate of not less
than Nine Hundred Seventy-Five Thousand Dollars ($975,000.00), will be paid to
the Executive in equal bi-weekly installments, beginning July 1, 2007 during the
term of this Agreement.

 

-4-



--------------------------------------------------------------------------------

  4.2

Bonus. . In addition to the Base Salary described in paragraph 4.1 of this
Agreement, the Company may periodically pay bonus compensation to the Executive.
Except as expressly provided in this Agreement, any bonus compensation will be
awarded in the absolute discretion of the Company in such amounts and at such
times as the Compensation Committee of the Board of Directors of the Company may
determine.

 

  4.3

Equity Compensation. In addition to the compensation set forth in paragraphs 4.1
and 4.2 of this Agreement, the Executive may periodically receive grants of
stock options, restricted stock or other equity related awards from the
Company’s various equity compensation plans, subject to the terms and conditions
thereof.

 

  4.4

Benefits. The Company agrees to extend to the Executive retirement benefits,
deferred compensation, reimbursement of reasonable expenditures for dues, travel
and entertainment and any other benefits the Company provides to other
executives or officers from time to time on the same terms as such benefits are
provided to such individuals. The Company will also provide the Executive the
opportunity to apply for coverage under the Company’s medical, life and
disability plans, if any. If the Executive is accepted for coverage under such
plans, the Company will provide such coverage on the same terms as is
customarily provided by the Company to the plan participants as modified from
time to time. The Company may condition any such benefits on the Executive
paying any amounts which the Company requires other employees to pay with
respect to such benefits.

 

  4.5

Vacation. The Executive will be entitled to take up to five (5) weeks of paid
vacation each calendar year during the term of this Agreement. Except as
provided in the Company’s general employment policies or as otherwise provided
in this Agreement, no additional compensation will be paid for failure to take
vacation and no vacation may be carried forward from one calendar year to
another.

 

  4.6

Travel. For safety, security and efficiency the Executive will utilize aircraft
owned, leased or chartered by the Company for business and personal use and will
not be required to reimburse the Company for any cost related to such use. The
Executive will: (a) not owe any additional amounts to the Company under this
paragraph for guests or family members traveling with the Executive; and (b) pay
all personal income taxes accruing as a result of the personal use of the
Company’s aircraft by the Executive and the Executive’s immediate family members
under this paragraph.

 

  4.7

Accounting Support. The Executive will be permitted to utilize the Company’s
office facilities, computer facilities and personnel to provide accounting
services, management services, records maintenance, tax advice, tax return

 

-5-



--------------------------------------------------------------------------------

 

preparation and other business services for the Executive’s (and the Executive’s
immediate family members’) personal businesses, investments and activities.
Beginning January 1, 2007, the Executive agrees to pay to the Company as a
partial reimbursement an amount equal to: (a) direct costs for each Company
employee primarily designated to provide services under this paragraph
(consisting of cash salaries, cash bonuses, contributions to retirement and
deferred compensation plans, un-reimbursed insurance premiums for the benefit of
the employee and the employer’s portion of payroll taxes) multiplied by the
percentage of the time such employee spends providing such services plus (b) as
indirect costs the amount for each employee under the foregoing clause
(a) multiplied by a percentage determined by the compensation committee of the
Board of Directors and approved by the Executive. Such amounts related to the
provision of secretarial or general administrative support for the Executive’s
will not be required to be reimbursed in whole or part under this paragraph.

 

  4.5

Compensation Review. The compensation of the Executive will be reviewed not less
frequently than semi-annually by the Compensation Committee of the Board of
Directors of the Company. The compensation of the Executive prescribed in
paragraph 4 of this Agreement (including benefits) may be increased at the
discretion of the Compensation Committee of the Board of Directors of the
Company, but may not be reduced without the prior written consent of the
Executive except as expressly provided herein. Notwithstanding the foregoing,
the Board of Directors may reduce the amounts or awards under paragraph 4.2 or
4.3 of this Agreement on a reasonable basis provided such decrease is applicable
to all executives of the Company and does not result in a proportionately
greater reduction in the amounts or awards to Executive under such paragraphs as
compared to any other executive of the Company or any of the Company’s
subsidiaries.

5. Term. In the absence of termination as set forth in paragraph 6 below, this
Agreement will extend for a term commencing on the effective date of this
Agreement and ending on December 31, 2012, as extended from time to time (the
“Expiration Date”). Unless the Company provides at least thirty (30) days prior
written notice of non-extension to the Executive, on each December 31 during the
term of this Agreement, the term and the Expiration Date will be automatically
extended for one (1) additional year so that the remaining term on this
Agreement will be not less than four (4) and not more than five (5) years.

 

-6-



--------------------------------------------------------------------------------

6. Termination. This Agreement will continue in effect until the expiration of
the term set forth in paragraph 5 of this Agreement unless earlier terminated
pursuant to this paragraph 6.

 

  6.1

Termination by Company. The Company will have the following rights to terminate
this Agreement:

 

  6.1.1

Termination without Cause. The Company may terminate this Agreement without
Cause at any time by the service of written notice of termination to the
Executive specifying an effective date of such termination not sooner than
ninety (90) business days after the date of such notice (the “Termination
Date”). In the event the Executive is terminated without Cause (other than a CC
Termination under paragraph 6.3 of this Agreement), the Executive will be
entitled to the following: (a) payment of Base Compensation (as hereafter
defined) in accordance with the Company’s policies during the remaining term of
this Agreement, but in any event through the then current Expiration Date;
(b) excepting participation in any retirement or deferred compensation plan
maintained by the Company, continuation of the benefits provided by operation of
paragraphs 4.4, 4.6 and 4.7 of this Agreement at the levels and on the terms
provided on the date of termination hereunder, during the remaining term of this
Agreement, but in any event through the then current Expiration Date; and (c) a
lump sum cash payment for any accrued but unused vacation through the
Termination Date in accordance with the Company’s Employment Policies Manual.
For purposes of this Agreement the term “Base Compensation” means the
Executive’s current Base Salary under paragraph 4.1 on the Termination Date plus
the bonus compensation received by the Executive during the twelve (12) month
period preceding the Termination Date. Termination compensation under subsection
(a) of this paragraph 6.1.1 will be paid in accordance with the Company’s then
current payroll schedule and any benefits will be subject to any conditions or
obligations in existence at on the Termination Date.

 

  6.1.2

Termination for Cause. The Company may terminate this Agreement for Cause. For
purposes of this Agreement, “Cause” means: (a) the willful and continued failure
of the Executive to perform substantially the Executive’s duties with the
Company or one of the Company Entities (other than a failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Executive by the Board of Directors
which specifically identifies the manner in which the Board of Directors
believes that the Executive has not substantially performed the Executive’s
duties; or (b) the willful engaging by the Executive in illegal conduct, gross
misconduct or a clearly established violation of the Company’s written policies
and procedures, in each case which is materially and demonstrably injurious to
the Company. For purposes of this provision, an act or failure to act, on the
part of the Executive, will not be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the

 

-7-



--------------------------------------------------------------------------------

 

Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based on authority given pursuant to a resolution duly
adopted by the Board of Directors or based on the advice of counsel for the
Company will be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. In the event
this Agreement is terminated for Cause, the Company will not have any obligation
to provide any further payments or benefits to the Executive after the effective
date of such termination. This Agreement will not be deemed to have terminated
for Cause unless a written determination specifying the reasons for such
termination is made, approved by a majority of the independent and disinterested
members of the Board of Directors of the Company and delivered to the Executive.
Thereafter, the Executive will have the right for a period of thirty (30) days
to request a Board of Directors meeting to be held at a mutually agreeable time
and location to be attended by the members of the Board of Directors in person
within the following thirty (30) days, at which meeting the Executive will have
an opportunity to be heard. Failing such determination and opportunity for
hearing, any termination of this Agreement will be deemed to have occurred
without Cause.

 

  6.2

Termination by Executive. The Executive may voluntarily terminate this Agreement
with or without Cause by the service of written notice of such termination to
the Company specifying an effective date of such termination ninety (90) days
after the date of such notice, during which time the Executive may use remaining
accrued vacation days, or at the Company’s option, be paid for such days. In the
event this Agreement is terminated by the Executive, neither the Company nor the
Executive will have any further obligations hereunder including, without
limitation, any obligation of the Company to provide any further payments or
benefits to the Executive after the effective date of such termination.

 

  6.3

Termination After Change in Control. If during the term of this Agreement there
is a “Change of Control” and within three (3) years thereafter there is a CC
Termination (as hereafter defined), then the Executive will be entitled to a
severance payment (in addition to any other rights and other amounts payable to
the Executive under this Agreement or otherwise through the date of the CC
Termination) in an amount equal to three (3) times the Executive’s Base
Compensation. If the foregoing amount is not paid within ten (10) days after the
CC Termination, the unpaid amount will bear interest at the per annum rate of
12%.

 

-8-



--------------------------------------------------------------------------------

  6.3.1

Change of Control. For the purpose of this Agreement, a “Change of Control”
means the occurrence of any of the following:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”). For purposes of this
paragraph (a) the following acquisitions by a Person will not constitute a
Change of Control: (i) any acquisition directly from the Company; (ii) any
acquisition by the Company; (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; or (iv) any acquisition by any corporation pursuant
to a transaction which complies with clauses (i), (ii) and (iii) of paragraph
(c) of this paragraph 6.3.1.

(b) The individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors. Any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered a member of the
Incumbent Board as of the date hereof, but any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board will not be deemed a member of the Incumbent Board as
of the date hereof.

(c) The consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (i) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the

 

-9-



--------------------------------------------------------------------------------

corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.

(d) The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

  6.3.2

CC Termination. The term “CC Termination” means any of the following which occur
and for which the Executive notifies the Company that the Executive deems such
action a CC Termination under this paragraph: (a) this Agreement expires in
accordance with its terms; (b) this Agreement is not extended under paragraph 5
of this Agreement and the Executive resigns within one (1) year after such
non-extension; (c) a required relocation more than 25 miles from the Executive’s
then current place of employment; (c) a default by the Company under this
Agreement; (d) the failure by the Company after a Change of Control to obtain
the assumption of this Agreement, without limitation or reduction, by any
successor to the Company or any parent corporation of the Company; or (e) after
a Change of Control has occurred, the Executive agrees to remain employed by the
Company for a period of three (3) months to assist in the transition and
thereafter resigns.

 

  6.4

Incapacity of Executive. If the Executive suffers from a physical or mental
condition, which in the reasonable judgment of the Company’s Board of Directors,
prevents the Executive in whole or in part from performing the duties specified
herein for a period of four (4) consecutive months, the Executive may be
terminated. Although the termination will be deemed as a

 

-10-



--------------------------------------------------------------------------------

 

termination with Cause, the Executive will be entitled to the compensation
provided for in paragraph 6.1.1 of this Agreement with Base Compensation to be
reduced by any benefits payable under any disability plans provided to the
Executive at the Company’s expense.

 

  6.5

Death of Executive. If the Executive dies during the term of this Agreement, the
Company may thereafter terminate this Agreement without compensation to the
Executive’s estate except the Company will be obligated to continue for twelve
(12) months after the effective date of such termination to: (a) pay the Base
Salary payments under paragraph 4.1 of this Agreement; and (b) provide
Accounting Support benefits under paragraph 4.7 of this Agreement.

 

  6.6

Effect of Termination. The termination of this Agreement will terminate all
obligations of the Executive to render services on behalf of the Company,
provided that the Executive will maintain the confidentiality of all information
acquired by the Executive during the term of his employment in accordance with
paragraph 7 of this Agreement. Except as otherwise provided in this paragraph 6,
no accrued bonus, severance pay or other form of compensation will be payable by
the Company to the Executive by reason of the termination of this Agreement. In
the event that payments are required to be made by the Company under this
paragraph 6, the Executive will not be required to seek other employment as a
means of mitigating the Company’s obligations hereunder resulting from
termination of the Executive’s employment and the Company’s obligations
hereunder (including payment of severance benefits) will not be terminated,
reduced or modified as a result of the Executive’s earnings from other
employment or self-employment. All keys, entry cards, credit cards, files,
records, financial information, furniture, furnishings, equipment, supplies and
other items relating to the Company will remain the property of the Company. The
Executive will have the right to retain and remove all personal property and
effects that are owned by the Executive and located in the offices of the
Company. All such personal items will be removed from such offices no later than
sixty (60) days after the effective date of termination, and the Company is
hereby authorized to discard any items remaining and to reassign the Executive’s
office space after such date. Prior to the effective date of termination, the
Executive will cooperate with the Company to provide for the orderly termination
of the Executive’s employment.

 

  6.7

Equity Compensation and Non-Qualified Deferred Compensation Plan Provisions.
Notwithstanding any provision to the contrary in any option agreement,
restricted stock agreement, plan or other agreement relating to equity based
compensation or non-qualified deferred compensation benefits, in the event of a
termination under paragraph 6.1.1, 6.2 (but only if the Executive is at least 55
years of age on the date of termination under paragraph 6.2), 6.4 or 6.5 of this
Agreement: (a) all units, stock options,

 

-11-



--------------------------------------------------------------------------------

 

incentive stock options, supplemental matching contributions, performance
shares, stock appreciation rights and restricted stock held by Executive
immediately prior to such termination will immediately become 100% vested; and
(b) the Executive’s right to exercise any previously unexercised options will
not terminate until the latest date on which such option would expire but for
Executive’s termination of employment. To the extent Company is unable to
provide for one or both of the foregoing rights the Company will provide in lieu
thereof a lump-sum cash payment equal to the difference between the total value
of such units, stock options, incentive stock options, supplemental matching
contributions, performance shares, stock appreciation rights and shares of
restricted stock (the “Equity Compensation Rights”) with the foregoing rights as
of the date of Executive’s termination of employment and the total value of the
Equity Compensation without the foregoing rights as of the date of the
Executive’s termination of employment. The foregoing amounts will be determined
by the Board of Directors in good faith after consultation with the Executive
based on a valuation performed by an independent consultant selected by the
Board of Directors.

7. Confidentiality. The Executive recognizes that the nature of the Executive’s
services are such that the Executive will have access to information which
constitutes trade secrets, is of a confidential nature, is of great value to the
Company or is the foundation on which the business of the Company is predicated.
The Executive agrees not to disclose to any person other than the Company’s
employees or the Company’s legal counsel nor use for any purpose, other than the
performance of this Agreement, any confidential information (“Confidential
Information”). Confidential Information includes data or material (regardless of
form) which is: (a) a trade secret; (b) provided, disclosed or delivered to
Executive by the Company, any officer, director, employee, agent, attorney,
accountant, consultant, or other person or entity employed by the Company in any
capacity, any customer, borrower or business associate of the Company or any
public authority having jurisdiction over the Company of any business activity
conducted by the Company; or (c) produced, developed, obtained or prepared by or
on behalf of Executive or the Company (whether or not such information was
developed in the performance of this Agreement) with respect to the Company or
any assets oil and gas prospects, business activities, officers, directors,
employees, borrowers or customers of the foregoing. However, Confidential
Information will not include any information, data or material which at the time
of disclosure or use was generally available to the public other than by a
breach of this Agreement, was available to the party to whom disclosed on a
non-confidential basis by disclosure or access provided by the Company or a
third party, or was otherwise developed or obtained independently by the person
to whom disclosed without a breach of this Agreement. On request by the Company,
the Company will be entitled to a copy of any Confidential Information in the
possession of the Executive. The Executive also agrees that the provisions of
this paragraph 7 will survive the termination, expiration or cancellation of
this Agreement for a period of one (1) year. The Executive will deliver to the
Company all originals and copies of the documents or materials containing
Confidential Information. For purposes of paragraphs 7, 8, and 9 of this
Agreement, the Company expressly includes any of the Company Entities.

 

-12-



--------------------------------------------------------------------------------

8. Non-competition. During the Executive’s employment hereunder and for the
period ending six months after the Executive’s termination in accordance with
this Agreement, the Executive will not: (a) acquire, attempt to acquire or aid
another in the acquisition or attempted acquisition of an interest in oil and
gas assets, oil and gas production, oil and gas leases, minerals interests, oil
and gas wells or other such oil and gas exploration, development or production
activities within any spacing unit in which the Company owns an oil an gas
interest on the date of the resignation or termination of the Executive;
(b) solicit, induce, entice or attempt to entice any employee, contractor,
customer, vendor or subcontractor to terminate or breach any relationship with
the Company or the Company’s affiliates for the Executive’s own account or for
the benefit of another party; and (c) circumvent or attempt to circumvent the
foregoing agreements by any future arrangement or through the actions of a third
party. The foregoing will not prohibit the activities which are expressly
permitted by paragraph 3 of this Agreement.

9. Proprietary Matters. The Executive expressly understands and agrees that any
and all improvements, inventions, discoveries, processes or know-how that are
generated or conceived by the Executive during the term of this Agreement,
whether generated or conceived during the Executive’s regular working hours or
otherwise, will be the sole and exclusive property of the Company. Whenever
requested by the Company (either during the term of this Agreement or
thereafter), the Executive will assign or execute any and all applications,
assignments and or other instruments and do all things which the Company deems
necessary or appropriate in order to permit the Company to: (a) assign and
convey or otherwise make available to the Company the sole and exclusive right,
title, and interest in and to said improvements, inventions, discoveries,
processes, know-how, applications, patents, copyrights, trade names or
trademarks; or (b) apply for, obtain, maintain, enforce and defend patents,
copyrights, trade names, or trademarks of the United States or of foreign
countries for said improvements, inventions, discoveries, processes or know-how.
However, the improvements, inventions, discoveries, processes or know-how
generated or conceived by the Executive and referred to above (except as they
may be included in the patents, copyrights or registered trade names or
trademarks of the Company, or corporations, partnerships or other entities which
may be affiliated with the Company) will not be exclusive property of the
Company at any time after having been disclosed or revealed or have otherwise
become available to the public or to a third party on a non-confidential basis
other than by a breach of this Agreement, or after they have been independently
developed or discussed without a breach of this Agreement by a third party who
has no obligation to the Company or the Company Entities.

10. Arbitration. The parties will attempt to promptly resolve any dispute or
controversy arising out of or relating to this Agreement or termination of the
Executive by the Company. Any negotiations pursuant to this paragraph 10 are
confidential and will be treated as compromise and settlement negotiations for
all purposes. If the parties are unable to reach a settlement amicably, the
dispute will be submitted to binding arbitration before a single arbitrator in
accordance with the Employment Dispute Resolution Rules of the American

 

-13-



--------------------------------------------------------------------------------

Arbitration Association. The arbitrator will be instructed and empowered to take
reasonable steps to expedite the arbitration and the arbitrator’s judgment will
be final and binding upon the parties subject solely to challenge on the grounds
of fraud or gross misconduct. Except for damages arising out of a breach of
paragraphs 6, 7, 8 or 9 of this Agreement, the arbitrator is not empowered to
award total damages (including compensatory damages) that exceed 300% of
compensatory damages and each party hereby irrevocably waives any damages in
excess of that amount. The arbitration will be held in Oklahoma County,
Oklahoma. Judgment upon any verdict in arbitration may be entered in any court
of competent jurisdiction and the parties hereby consent to the jurisdiction of,
and proper venue in, the federal and state courts located in Oklahoma County,
Oklahoma. The Company will pay the costs and expenses of the arbitration
including, without implied limitation, the fees for the arbitrators. Unless
otherwise expressly set forth in this Agreement, the procedures specified in
this paragraph 10 will be the sole and exclusive procedures for the resolution
of disputes and controversies between the parties arising out of or relating to
this Agreement. Notwithstanding the foregoing, a party may seek a preliminary
injunction or other provisional judicial relief if in such party’s judgment such
action is necessary to avoid irreparable damage or to preserve the status quo.

11. Miscellaneous. The parties further agree as follows:

 

  11.1

Time. Time is of the essence of each provision of this Agreement.

 

  11.2

Notices. Any notice, payment, demand or communication required or permitted to
be given by any provision of this Agreement will be in writing and will be
deemed to have been given when delivered personally or by telefacsimile to the
party designated to receive such notice, or on the date following the day sent
by overnight courier, or on the third (3rd) business day after the same is sent
by certified mail, postage and charges prepaid, directed to the following
address or to such other or additional addresses as any party might designate by
written notice to the other party:

 

To the Company:

  

Chesapeake Energy Corporation

  

Post Office Box 18496

  

Oklahoma City, OK 73154-0496

  

Attn: Jennifer M. Grigsby

To the Executive:

  

Mr. Aubrey K. McClendon

  

6902 Avondale Drive

  

Oklahoma City, Oklahoma 73116

 

  11.3

Assignment. Neither this Agreement nor any of the parties’ rights or obligations
hereunder can be transferred or assigned without the prior written consent of
the other parties to this Agreement.

 

-14-



--------------------------------------------------------------------------------

  11.4

Construction. If any provision of this Agreement or the application thereof to
any person or circumstances is determined, to any extent, to be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which the same is
held invalid or unenforceable, will not be affected thereby, and each term and
provision of this Agreement will be valid and enforceable to the fullest extent
permitted by law. This Agreement is intended to be interpreted, construed and
enforced in accordance with the laws of the State of Oklahoma.

 

  11.5

Entire Agreement. Except as provided in paragraph 2.3 of this Agreement, this
Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter herein contained, and no modification hereof will
be effective unless made by a supplemental written agreement executed by all of
the parties hereto.

 

  11.6

Binding Effect. This Agreement will be binding on the parties and their
respective successors, legal representatives and permitted assigns. In the event
of a merger, consolidation, combination, dissolution or liquidation of the
Company, the performance of this Agreement will be assumed by any entity which
succeeds to or is transferred the business of the Company as a result thereof.

 

  11.7

Attorneys’ Fees. If any party institutes an action, proceeding or arbitration
against any other party relating to the provisions of this Agreement or any
default hereunder, the Company will be responsible for paying the Company’s
legal fees and expenses and the Company will be required to reimburse the
Executive for reasonable expenses and legal fees incurred by the Executive in
connection with the resolution of such action or proceeding, including any costs
of appeal.

 

  11.8

Supercession. This Agreement is the final, complete and exclusive expression of
the agreement between the Company and the Executive and supersedes and replaces
in all respects any prior employment agreements (including the Prior Agreement).
On execution of this Agreement by the Company and the Executive, the
relationship between the Company and the Executive after the effective date of
this Agreement will be governed by the terms of this Agreement and not by any
other agreements, oral or otherwise.

 

  11.9

Section 409A Compliance. This Agreement is intended to comply with Section 409A
of the Code and will be construed in accordance with such intent. To the extent
that any benefit to be paid or granted under this Agreement is subject to
Section 409A of the Code, such benefit will be paid or granted in a manner that
will comply with Section 409A of the Code (including any Section 409A guidance
reasonably acceptable to both

 

-15-



--------------------------------------------------------------------------------

 

parties). Any provision of this Agreement that would cause a benefit to fail to
satisfy Section 409A of the Code will have no force or effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code).

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective the
date first above written.

 

CHESAPEAKE ENERGY CORPORATION, an

Oklahoma corporation

By:

 

/s/ Jennifer M. Grigsby

 

Jennifer M. Grigsby, Senior Vice

 

President, Treasurer and Corporate Secretary

 

(the “Company”)

By:

 

/s/ Aubrey K. McClendon

 

Aubrey K. McClendon, individually

 

(the “Executive”)

 

-16-